It does not appear by the return of the officer to whom the executions were directed, that a forthcoming bond had been taken upon either of them, nor does it appear from the return of the said officer or otherwise in the record, that the condition of the said bond had not been complied with, both of which seem necessary to authorize a proceeding upon such bonds. It is therefore adjudged by the court, that the said bond, together with the execution issued thereon, be quashed and set aside, and that the plaintiff recover of the defendants his costs in this behalf expended, which is ordered to be certified to the said court.